DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21 – 44 are currently pending in this application.
	Claims 21, 23-27, 29, 31, 34-35, 39-41, and 43 are amended as filed on 08/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-35, 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pre-Grant Publication No. US 2012/0188934 A1), hereinafter Liu, in view of Wijnands et al. (Pre-Grant publication No. US 2015/0078377 A1), hereinafter Wijnands, and in further view of Chakraborty et al. (Pre-Grant Publication No. US 2019/0097922 A1), hereinafter Chakraborty.

2.	With respect to claim 21, Liu taught an apparatus, comprising: at least one processor (0074, the CPU); and at least one memory including computer program code (0074, the memory); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by a switched router, a first message indicative of a request for a membership change for a switched path (0047, lines 1-11, where the join request is received by the multicast router, where the switched router can be seen in 0034, lines 31-36, where the nodes are routers, and the routers can be switched routers in accordance with 0012) and including a forwarding equivalence class element and a label (0012, step 1, the forwarding transport based on the broadest reasonable interpretation of an FEC element and the label is taught using the same logic.  For example, the traffic type is a label.  The type of packet can be a label.  Etc.); and send, by the switched router toward a root label switched router of the multipoint label switched path, based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label protocol message indicative of the membership change in the multipoint label switched path (0055, where the joined state teaches the determination of the state, and the exit, prune message is indicative of membership change, and where the root node can be seen in 0030), and including a forwarding equivalence class element and a membership change code (0012, step 1, the forwarding transport based on the broadest reasonable interpretation of an FEC element.  Furthermore, the membership change code can be seen in 0055, where the exit message is a message detailing the membership change.  Accordingly, the message is transmitted as code to be interpreted by the receiving machine under broadest reasonable interpretation). 
However, Liu did not explicitly state the use of a transit label switched router, a multicast label distribution protocol, and a multipoint label switched path.  On the other hand, Wijnands did teach the use of a transit label switched router (0018, the MPLS router), a multicast label distribution protocol (0025, where the node uses mLDP), and a multipoint label switched path (0019, lines 1-8).  Both of the systems of Liu and Wijnands are directed towards managing multicast tree network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize specific labels and protocols, as taught by Wijnands, as the protocols were well known and utilized at the protocols that were contemporary to the time of the invention.
However, Liu did not explicitly state wherein the received multicast label distribution protocol message includes a forward equivalence class for a multipoint label switched path is received from a downstream label switched router.  On the other hand, Chakraborty did teach wherein the received multicast label distribution protocol message includes a forward equivalence class for a multipoint label switched path is received from a downstream label switched router (0043, where the FEC can be seen in 0064).  Both of the systems of Liu and Charkaborty are directed towards managing label switching and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Liu, to utilize receiving downstream label switched messages, as taught by Chakraborty, in order to increase the robustness of the system and thus, improves its efficiency.

3.	As for claim 22, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the second multicast label distribution protocol message is sent using a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

4.	As for claims 23, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLVf wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a membership change status code indicative of the membership change in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur). 

5.	As for claim 24, it is rejected on the same basis as claim 23.  In addition, Liu taught LDP MP Status Value Element includes a Type field including the membership change status code indicative of the membership change in the multipoint label switched path, a Length field, an Address Type field, an Internet Protocol (IP) address field, and an LDP Identifier field (0047, where it is obvious that the LDP change of membership message would contain membership change status code that indicative of the above claimed required type information).

6.	As for claim 26, it is rejected on the same basis as claim 21.  In addition, Liu taught to receive, by the transit label switched router from an upstream label switched router of the multipoint label switched path (0047, where the parents are upstream), a third multicast label distribution protocol message indicative of a request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged); and send, by the transit label switched router toward a downstream label switched router of the multicast tree, the third multipath label distribution protocol message indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged, and where the root and leaf nodes can be seen in 0030 and 0034 respectively).
7.	As for claim 27, it is rejected on the same basis as claim 21.  In addition, Liu taught wherein the third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a membership change status code indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

8.	As for claim 28, it is rejected on the same basis as claim 21.  In addition, Liu taught to receive, by the transit label switched router from a downstream label switched router of the multipoint label switched path, a third multicast label distribution protocol message including leaf membership information of a leaf label switched router of the multipoint label switched path (0047, where the child receiving the downstream message can be the third message.  Likewise, at least the informing of the network topology changes contains the leaf membership information and the mLDP was previously shown by Wijnands: in 0025); and send by the transit label witched router toward the root label switched router, the third multicast label distribution protocol message including leaf membership information of the leaf label switched router of the multipoint label switched path (0047, where the leaf is seen in 0034 and the root is seen in 0030).

9.	As for claim 29, it is rejected on the same basis as claim 28.  In addition, Liu taught third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a membership change status code indicative of a presence of the leaf membership information of the leaf label switched router of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur, and wherein the leaf nodes can be seen in 0034).

10.	As for claim 30, it is rejected on the same basis as claim 28.  In addition, Wijnands taught wherein the third multicast label distribution protocol message is sent (0047, where the message containing the adjustments to the network topology are sent an N amount of times).

11.	With respect to claim 31, Liu taught an apparatus, comprising: at least one processor (0074, the CPU); and at least one memory including computer program code (0074, the memory); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by a root switched router, a first message indicative of a request for a membership change for a switched path (0047, lines 1-11, where the join request is received by the multicast router, where the switched router can be seen in 0034, lines 31-36, where the nodes are routers, and the routers can be switched routers in accordance with 0012, and where the root node can be seen in 0030, lines 1-2, where source nodes are routers in accordance with 0007); and send, by the leaf switched router toward a root label switched router of the multipoint label switched path, based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label protocol message indicative of a request by the root switched router for leaf switched routers of the switched path to respond to indications of being members of the path (0055, where the joined state teaches the determination of the state, and the exit, prune message is indicative of membership change, and where the root node can be seen in 0030). 
However, Liu did not explicitly state the use of a transit label switched router, a multicast label distribution protocol, and a multipoint label switched path.  On the other hand, Wijnands did teach the use of a transit label switched router (0018, the MPLS router), a multicast label distribution protocol (0025, where the node uses mLDP), and a multipoint label switched path (0019, lines 1-8).  Both of the systems of Liu and Wijnands are directed towards managing multicast tree network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize specific labels and protocols, as taught by Wijnands, as the protocols were well known and utilized at the protocols that were contemporary to the time of the invention.
However, Liu did not explicitly state wherein the received first and second multicast label distribution protocol message includes a forward equivalence class for a multipoint label switched path is received from a downstream label switched router, and wherein the label switched router in the multipoint label switched path, wherein the first multicast label distribution protocol message includes a forwarding equivalence class element for the multipoint label switched path and a membership probe status code indicative of the request by the root label switched router for the leaf label switched router of the multipoint label switched path to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path.  On the other hand, Chakraborty did teach wherein the received first and second multicast label distribution protocol message includes a forward equivalence class for a multipoint label switched path is received from a downstream label switched router (0043, where the FEC can be seen in 0064), and wherein the label switched router in the multipoint label switched path, wherein the first multicast label distribution protocol message includes a forwarding equivalence class element for the multipoint label switched path and a membership probe status code indicative of the request by the root label switched router for the leaf label switched router of the multipoint label switched path to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path (0031, where the probe can be seen in 0046, and the leaves and roots were previously taught by Liu: 0034).  Both of the systems of Liu and Charkaborty are directed towards managing label switching and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Liu, to utilize receiving downstream label switched messages, as taught by Chakraborty, in order to increase the robustness of the system and thus, improves its efficiency.


13.	As for claim 32, it is rejected on the same basis as claim 31.  In addition, Liu taught wherein the first multicast label distribution protocol message indicative of the membership change in the multipoint label switched path is received via a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

14.	As for claim 33, it is rejected on the same basis as claim 31.  In addition, Liu taught second multicast label distribution protocol message indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path is sent via one or more label distribution protocol sessions associated with the multicast label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged, and where the root and leaf nodes can be seen in 0030 and 0034 respectively).

15.	As for claim 34, it is rejected on the same basis as claim 31.  In addition, Liu taught first multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a membership change status code indicative of the membership change in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

16.	As for claim 35, it is rejected on the same basis as claim 31.  In addition, Liu taught second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a membership change status code indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

17.	As for claim 37, it is rejected on the same basis as claim 31.  In addition, Liu taught receive, by the root label switched router from an upstream label switched router of the multipoint label switched path (0047, where the parents are upstream), a third multicast label distribution protocol message indicative of a request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged); and send, by the transit label switched router toward a downstream label switched router of the multicast tree, the third multipath label distribution protocol message indicative of the request by the root label switched router for leaf label switched routers of the multipoint label switched path to respond with indications of being members of the multipoint label switched path (0048, where the upstream parent state is tested, i.e. requested and acknowledged, and where the root and leaf nodes can be seen in 0030 and 0034 respectively).

18.	As for claim 38, it is rejected on the same basis as claim 31.  In addition, Liu taught third multicast label distribution protocol message including the leaf membership information of the leaf label switched router for the multipoint label switched path is received via a label distribution protocol session associated with the multipoint label switched path (0047, lines 1-13, where the MLDP message was previously shown by Wijnands: 0025).

19.	As for claim 39, it is rejected on the same basis as claim 31.  In addition, Liu taught third multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV). wherein the LDP MP Status TLV includes an LDP MP Status Value Element wherein the LDP MP Status Value Element includes a membership change status code indicative of a presence of the leaf membership information of the leaf label switched router of the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

20.	With respect to claim 40, Liu taught an apparatus, comprising: at least one processor (0074, the CPU); and at least one memory including computer program code (0074, the memory); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by a leaf switched router, a first message indicative of a request for a membership change for a switched path (0047, lines 1-11, where the join request is received by the multicast router, where the switched router can be seen in 0034, lines 31-36, where the nodes are routers, and the routers can be switched routers in accordance with 0012, and where the root node can be seen in 0030, lines 1-2, where source nodes are routers in accordance with 0007); and send, by the leaf switched router toward a root label switched router of the multipoint label switched path, based on a determination that a state of the multipoint label switched path exists at the transit label switched router, a second multicast label protocol message indicative of a request by the root switched router for leaf switched routers of the switched path to respond to indications of being members of the path (0055, where the joined state teaches the determination of the state, and the exit, prune message is indicative of membership change, and where the root node can be seen in 0030). 
However, Liu did not explicitly state the use of a transit label switched router, a multicast label distribution protocol, and a multipoint label switched path.  On the other hand, Wijnands did teach the use of a transit label switched router (0018, the MPLS router), a multicast label distribution protocol (0025, where the node uses mLDP), and a multipoint label switched path (0019, lines 1-8).  Both of the systems of Liu and Wijnands are directed towards managing multicast tree network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize specific labels and protocols, as taught by Wijnands, as the protocols were well known and utilized at the protocols that were contemporary to the time of the invention.
However, Liu did not explicitly state wherein the first and second multicast label distribution protocol message includes a forwarding equivalence class element for the multipoint label switched path and a membership probe status code indicative of the request by the root label switched router for the leaf label switched router of the multipoint label switched path to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path.  On the other hand, Chakraborty did teach wherein the first and second multicast label distribution protocol message includes a forwarding equivalence class element for the multipoint label switched path and a membership probe status code indicative of the request by the root label switched router for the leaf label switched router of the multipoint label switched path to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path (0043, where the FEC can be seen in 0064, and 0031, where the probe can be seen in 0046, and the leaves and roots were previously taught by Liu: 0034).  Both of the systems of Liu and Charkaborty are directed towards managing label switching and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Liu, to utilize receiving downstream label switched messages, as taught by Chakraborty, in order to increase the robustness of the system and thus, improves its efficiency.



21.	As for claim 41, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the first multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV), wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a membership probe status code indicative of the request by the root label switched router for the leaf label switched router to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path (0047, where the LDP change of membership message is a notification and it is obvious that it would contain the above claimed based elements, and where the messages are sent an [nth] amount of times as dynamic changes occur).

22.	As for claim 42, it is rejected on the same basis as claim 40.  In addition, Winjnands taught wherein the first multicast label distribution message is received via a label distribution protocol session (0025).  

22.	As for claim 43, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the second multicast label distribution protocol message includes a Label Distribution Protocol (LDP) Notification Message including an LDP MP Status Type-Length-Value (TLV), wherein the LDP MP Status TLV includes an LDP MP Status Value Element, wherein the LDP MP Status Value Element includes a membership change discovery status code indicative of the membership status of the leaf label switched router in the multipoint label switched path (0047, where it is obvious that the LDP change of membership message would contain code that indicative of the above claimed required type information).  

22.	As for claim 44, it is rejected on the same basis as claim 40.  In addition, Liu taught wherein the second multicast label distribution message is sent via a reverse path of the multipoint label switched path (0047, where the parent responds, i.e. the reverse path, and the MPLS message can be seen in Wijnands: 0025).  

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Wijnands, in view of Chakraborty, and in further view of Rahman et al. (Pre-Grant Publication No. US 2006/0280131 A1), hereinafter Rahman. 

23.	As for claims 25 and 36, they are rejected on the same basis as claims 21 and 31 (respectively).  In addition, Liu taught start, by the transit label switched router based on the sending of the second multicast label distribution protocol message (Wijnands: 0025) indicative of the membership change in the multipoint label switched path (0047); detect, by the transit label switched router, a condition associated with a second membership change for tree the multipoint label switched path (0047, where the process is repeated for the nodes exiting, joining, etc.); and sending of a second multicast label distribution protocol message indicative of the second membership change in the multipoint label switched path (0047, where the process is repeated).
	However, the combination of Liu and Wijnands did not explicitly state a membership change suppression timer for the multipoint label switched path.  On the other hand, Rahmen did teach a membership change suppression timer for the multipoint label switched path (claim 40, the delay timer).  Both of the systems of Rahmen and Liu are directed towards managing nodes in trees and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Liu, to utilize a delay timer, as taught by Rahmen, in order to ensure that the network membership changes are only occurring when desired.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.

23.	The applicant’s arguments for the included forward equivalence class, they relate to the rejection under 35 U.S.C. 112 are persuasive.  Thus, the rejection is withdrawn.

24.	The applicant argues on page 20 that “Liu merely states “reliable hop-by-
hop multicast with in-network store-and-forward transport (transmission) along a
multicast distribution tree.” This portion of Liu fails to disclose or suggest a message (much less a label distribution_protocol_message), a_ forwarding equivalence class element, or a label, much less inclusion of a forwarding equivalence class element and a label in a message.”  However, the cited hop-by hop-multicast contains the forwarding elements to forward the system’s messages to the appropriate nodes.  The claim requires that an FEC element is included.  Accordingly, forwarding data of the available hops constitutes an FEC element under broadest reasonable interpretation.  Likewise, the label could be any information that the packet carries that would label it.  For example: the packet type is a label, the destination is labelling the packet for a particular destination, etc.  The applicant is encouraged to define or further specify the scope of the terminology that is being claimed.  Furthermore, the label distribution protocol message was taught with the use of Chakraborty under 35 U.S.C. 103.  Thus, the limitation are taught.

25.	The applicant argues on page 21 that “the cited portions of Chakraborty include four references to a forwarding equivalence class (FEC), each of which discloses that the FEC is sent to downstream routing nodes rather than received from downstream routing nodes” and “the cited portions of Chakraborty fail to disclose or suggest a label distribution protocol and, thus, fail to disclose or suggest a label distribution protocol message”.  However, the first downstream routing node would receive the packets.  As it forwards them to the next hop between the source and destination route, the next hops are routers that have received the packets for further forwarding.  Thus, it can be seen that the limitations are implicitly taught.  Furthermore, the system performing hops can be seen, at least, in 0019.  The second portion is also implicitly taught by the path being a label-switched-path, which indicates that the system using a protocol for label switching under broadest reasonable interpretation.  Use of the label switched path can be seen, at least, in paragraph 0063.

26.	The applicant arguments on pages 23-24 are rejected for similar reasoning as the arguments that were provided on page 21.

27.	The applicant argues on pages 24-25 that the cited references don’t teach ““the first multicast label distribution protocol message includes a forwarding equivalence class element for the multipoint label switched path and a membership probe status code indicative of the request by the root label switched router for the leaf label switched router of the multipoint label switched path to respond with the indication of the membership status of the leaf label switched router in the multipoint label switched path” and “the second multicast label distribution protocol message includes the forwarding equivalence class
element for the multipoint label switched path and a membership discovery status code that the second multicast label distribution protocol message includes the leaf membership information of the leaf label switched router for the multipoint label switched path.””
	However, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  More specifically, the arguments state that the references do not teach the above mentioned quotation, without specifically pointing out the perceived failings of the applied combination.  Thus, it is contended that the references do teach the above based on the citations as well as the provided responses to the arguments above.

28.	The applicant arguments on page 25 (second argument) have already been addressed in the response to the arguments on page 21 (above).

29.	The applicant argues on pages 26 that “the cited portions of Chakraborty disclose a monitoring probe that monitors messages. Namely, the cited portions of Chakraborty state that “[d]uring message exchange 500, a PCE 502 having a router synchronization status information database 504 exchanges messages with a monitoring probe 510 that is monitoring messages between an OAM sub-system 506 of transit router 508 (representing the part of ERO determined by path determiner with considering synchronization information) and an NTP source 512” (emphasis added). Applicant submits that a probe that monitors messages is not a status code included within a label distribution protocol message.” 
	However, the cited portion of Chakraborty (0046) states that “synchronization status information” is exchanged, via messages, with the probe.  Thus, the membership probe status code is being shown.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452